In a proceeding pursuant to CPLR article 78 to enjoin the Corporation Counsel of the City of New York from representing certain defendants in a Federal civil rights action, petitioner appeals from a judgment of the Supreme Court, Queens County, dated July 12, 1978, which dismissed the petition on the merits. Appeal dismissed as academic, without costs or disbursements. The appeal which had been taken in the Federal action has been withdrawn. Mollen, P. J., Martuscello, Rabin and Gulotta, JJ., concur.